1

2                                  UNITED STATES DISTRICT COURT

3                           FOR THE EASTERN DISTRICT OF CALIFORNIA

4
      UNITED STATES OF AMERICA,                               1:17-cr-00135 LJO SKO
5
                                  Plaintiff,                  ORDER ON SUBSTITUION OF
6                                                             COUNSEL REQUEST
                          v.
7                                                             (ECF No. 387)
      RAUL ZAMUDIO HURTADO, JR.,
8
                                  Defendant.
9

10

11          The Court has received and reviewed the Statement of Counsel (Document 387) wishing to

12 substitute into this case at a very late date. Sentencing is currently set in 8 days.

13          The Statement of Counsel provides two salient facts:

14          1.      If allowed to substitute into the case, he will not be ready to proceed with the sentencing

15 as scheduled; and

16          2.      He has no current information, factually or procedurally, that would justify a continuance

17 of the sentencing except that his client simply wants new counsel (current counsel was retained, i.e. was

18 of the Defendant’s choosing).

19          The information presented does not justify the de facto motion for a continuance of the

20 sentencing.

21          The Motion to Substitute Counsel at this late stage of the case is DENIED.

22 IT IS SO ORDERED.

23      Dated:     January 13, 2020                           /s/ Lawrence J. O’Neill _____
                                                        UNITED STATES DISTRICT JUDGE
24

25

                                                          1
